                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

               Plaintiff,
                                                      Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

               Defendants.



KENDRA ROSS,

               Plaintiff,
                                                      Case No. 19-2091-DDC-TJJ
v.

THE PROMISE KEEPERS, INC. et al,

               Defendants.



                                MEMORANDUM AND ORDER

       Since the court entered judgment, a number of persons have submitted various things to

the clerk of the court. Typically, these filings are signed by individuals who are neither parties to

this action nor admitted to practice law before our court. See, e.g., Docs. 195, 197, 198, 201,

202, 210, 211, 215, 216, 217, 220, and 221. In doing so, these individuals have tried to

circumvent clearly established law that governs cases in the District of Kansas. Specifically, the

law in our Circuit and district prohibits a person not admitted to practice law to represent or

otherwise act on behalf of another person or a corporate entity. Harrison v. Wahatoyas, L.L.C.,

253 F.3d 552, 556 (10th Cir. 2001) (citing Flora Constr. Co. v. Fireman’s Fund Ins. Co., 307
F.2d 413, 414 (10th Cir. 1962) (“The rule is well established that a corporation can appear in a

court of record only by an attorney at law.”)); Tal v. Hogan, 453 F.3d 1244, 1254 n.8 (10th Cir.

2006) (collecting cases); Perry v. Stout, No. 00-2411, 2001 WL 1158997, at *1 (10th Cir. Sept.

28, 2001) (citing 28 U.S.C. § 1654 (“parties may plead and conduct their own cases personally or

by counsel”)).

       In short, these filers have tried to assume the responsibilities and duties of a practicing

lawyer without establishing the necessary qualifications. As the court has noted many times, the

docket reflects that no attorney admitted to practice before this court has entered an appearance

on behalf of Royall Jenkins. Similarly, the docket reflects that no attorney admitted to practice

before this court has entered an appearance on behalf of The Value Creators, Inc., The Promise

Keepers, Inc., or any other entity who is a defendant in this case, or a related consolidated case,

Ross v. The Promise Keepers, Inc., No. 2:19-cv-02091-DDC-TJJ (D. Kan. Feb. 15, 2019).

       Thus, in the interest of judicial efficiency, the court will strike all future motions

filed in this case by individuals who are neither parties to the case nor attorneys licensed to

practice law in this court.

       IT IS SO ORDERED.

       Dated this 23rd day of August, 2019, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  2
